DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/11/2021 has been entered.  
4.	Currently claims 17, 19, 25, 33 and 34 have been amended; claims 1-16, 18 and 26 are canceled. Therefore, claims 17,19-25 and 27-37 are pending in this application.   
Response to Amendment
5.	The amendment to claims 33 and 34 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 33-37 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 33 recites, “the first imaging modality being used by the human or robot to view a first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region” (emphasis added).
	However, the original disclosure lacks written description egarding such an implementation where a robot uses an imaging modality to view the first contrast agent embedded in the phantom while carrying out the simulated medical procedure on the target region. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
see the findings above). Consequently, the arguments are moot.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 17 and 19-24 are rejected under 35 U.S.C.103 as being unpatentable over Tepper 2014/0011173 in view of Betrouni 2014/0306126 and further in view of Frangioni 2006/0056580. 
Regarding claim 17, Tepper teaches the following claimed limitations: a method of assessing the performance of a human or robot carrying out a medical procedure by e.g. a system for training and/or assessing a user regarding a medical procedure, such as an ultrasound guided procedure, wherein the system comprises a mannequin that simulates a human anatomy), the method comprising the steps of: providing a first state of the phantom at the start of the medical procedure ([0315]: e.g. the instructor, and/or the system automatically, sets the initial state of the simulator prior to starting the simulation process); carrying out the medical procedure to transform a target region of the phantom from the first state to a second state ([0322], [0332], [0337]; [0340], [0363]: e.g. the user performs one or more invasive medical procedures; and thereby at least one target region of the mannequin is transformed from a first state to a second state; such as a needle piercing a blood vessel, or inserting a needle into an anatomical part—ssuch as the uterus; a biopsy procedure where a sample is removed from a tissue, etc.); and obtaining an assessment by assessing a comparison of the first state and the second state a performance of the person or robot ([0362], [0377], [0382]: e.g. the system generates a score based on the user’s performance, wherein the user receives a high score for good performance, or a low score for poor performance); a first imaging modality, wherein the first imaging modality being used by the human or robot while carrying out the procedure ([0334]: e.g. the user uses an ultrasound imaging device when performing one or more of the medical procedures. Thus, the ultrasound corresponds to the first imaging modality); the comparison is carried out by an analysis of the material removed or modified with respect to a material that is left behind in the phantom or with reference to an evaluation standard ([0331] to [0334]; [0362]; [0363]: e.g. the system generates one or more scores or feedback to the user based on at least the analysis of the material being modified with reference to an evaluation standard; such as a feedback indicating that the needle tip is too close to the abdomen of the fetus, etc. The above indicates that the    comparison is carried out by an analysis of the material modified with reference to an evaluation standard); wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0320] to [0322]; [0347]; [0363]: e.g. as the user scans the body of the mannequin using ultrasound transducer, the system generates one or more images depicting internal parts; such as a simulated uterus, simulated fetus, simulated blood vessels, etc. Accordingly, the target region already comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region). 
Tepper does not explicitly describe: the phantom comprises two different embedded contrast agents for respective first and second imaging modalities, wherein the comparison is carried out by preparing the phantom so that  material removed or modified by the medical procedure is visualizable using the second imaging modality; performing the analysis on the basis of the second imaging modality; and wherein material removed or modified from the phantom by the medical procedure is visualized by incorporating fluorescent material in the phantom.
However, Betrouni discloses a system that comprises a phantom that simulates organ or tissue parts ([0013]), such as: (a) a first artificial tissue and a second artificial tissue, wherein each of these tissues involves different concentration level of a first contrast agent; (b) a third artificial tissue mimicking an artificial lesion (tumor), wherein 
the lesion involves a second contrast agent; and wherein each of the artificial tissues above provides a respective different contrast when imaged via (i) a first imaging modality (e.g. MRI), and (ii) a second imaging modality (e.g. ultrasound sonography) ([0018], [0019], [0022] to [0029]); and thereby the system allows one to evaluate the 
It is worth noting that Tepper already describes exemplary simulated procedures; such as, a procedure that requires the removal of a chorionic villus, a procedure that requires the ablation of a tumor on fetus ([0332], [0334]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tepper in view of Betrouni; for example, by incorporating mock tissue elements with different contrast agents, such as: a first tissue element and a second tissue element, each with a specific level of first contrast agent; and also a third tissue element mimicking an artificial tumor, wherein the third tissue element is placed within the first tissue element; and wherein the third tissue element involves a contrast agent that is different from that of the first and second tissue elements, etc., so that the tissue elements would have different contrasts when imaged via different imaging modalities (e.g. an ultrasound, MRI, etc.); and thereby the accuracy of the user’s performance (e.g. determining whether the user has completely ablated the tumor [0334], etc.) is further evaluated using at least one additional imaging modality (e.g. MRI), so that the performance result or score that the system generates would be more accurate.
Regarding the practice of incorporating fluorescent material in the phantom to visualize the material removed or modified from the phantom, Frangioni discloses a phantom that simulates a tissue that can be imaged via different imaging modalities ([0010]); and wherein the phantom is imbedded with fluorescent material in order to generate, when conducting a simulated procedure, simulated medical images with 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tepper in view of Betrouni and further in view of Frangioni; for example, by incorporating a florescent material into the part of at least one of the tissue elements, so that the user would be able to easily recognize—based on the optical properties of the fluorescent material on the tissue element—the accuracy of the medical procedure that he/she is performing (e.g. when performing a biopsy procedure, such as a chorionic villus sampling procedure that requires the user to remove a sample from a tissue ([0331] to [0333]), the user would be able to easily recognize—based on the optical properties of the fluorescent material viewed  during imaging, etc.); and wherein such implementation enhances the benefits that the system provides to the user.  
Tepper in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above. Tepper further teachers: 
Regarding claim 19, wherein material removed or modified from the phantom by the medical procedure is visualized by at least one of: incorporating material that visualizable on the application of UV light into the phantom under UV light; and investigating the phantom by ultrasound, by MRI, by CT, by PET and/or by X-ray imaging ([0332], [0334]: e.g. the user is performing at least an ultrasound guided procedure; and therefore, part of a tissue element modified or removed is visualized via an ultrasound. In addition, given the modification discussed per claim 17, each artificial tissue element involves a contrast agent; and wherein the phantom is also investigated via MRI); 
e.g. the system generates one or more scores based on various measured physical parameters, such as position and/or angle of the medical instrument being manipulated ,etc. Accordingly, the system already establishes a scoring system on the basis of the comparison using measured physical parameters);
Regarding claim 21, wherein the physical parameters are selected from the group of members consisting of the time of the procedure, a blood loss, a measurement of volume/weight of material removed, mechanical strength, elasticity, resistance of an electrical connection, pressure, fluidic flow, and/or proper function of a device or implant ([0231], [0232]: e.g. the system evaluates various physical parameters, including the time of the procedure. Accordingly, the physical parameters involve at least one of the elements listed in the claim);
Regarding claim 22, wherein the phantom comprises tissue having at least one property that resembles at least one property of the human or animal tissue, with said tissue comprising at least first and second regions, wherein said second region has at least one characteristic that is different from a characteristic of the first region and said at least one characteristic is configured to be visualized or imaged, with said second region comprising a target region ([0331], [0332]: e.g. the mannequin already comprises plurality of parts simulating different tissues, such as a placenta for simulating a biopsy—chronic villus sampling. Accordingly, the above placenta comprises at least two regions, (i) a first region with no chronic villus, and (ii) a second region with chronic villus; and wherein the user, as part of the ultrasound guided procedure, attempts to get a sample by removing part from the chorionic villus. The above indicates that the second region has a particular characteristic that is different from a characteristic of the first region; and the particular characteristic is configured to be visualized/imaged, the second region comprises a target). 
Regarding claim 23, Tepper in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above.
The limitation, “the step of providing the phantom with a third region simulating a transient region in between the first and second regions; and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing an amount of tissue removed from and/or left in the phantom; and/or by measuring how much volume and/or weight of the second and third regions are removed from the first region”, is already addressed above per the modification discussed with respect to claim 17. 
For instance, the modified system already incorporates a first tissue element and a second tissue element, each with a specific level of first contrast agent; and also a third tissue element mimicking an artificial tumor, wherein the third tissue element is placed within the first tissue element. Accordingly, the phantom is already provided with a third region simulating a transient region in between the first and second regions. Moreover, the assessment involves determining whether the user has properly ablated the tumor; and this indicates analyzing the size and/or position and/or intensity of the third region, or analyzing an amount of tissue removed from and/or left in the phantom, etc.
Regarding claim 24, Tepper in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above per claim 23.
The limitation, “the second region has at least one different material property in comparison to the first and third regions, with the at least one different material property of the second region being detectable by a person or robot conducting the medical procedure, with this at least one different material property being selected from the group of members consisting of a visual property of the texture, a color, an elasticity, a heat conductivity, a roughness, a haptic property, a density, a fluidic content, and combinations thereof”, is also addressed per the modification discussed with respect to claim 17 (or clam 23). 
Particularly, the modified system already incorporates a first tissue element and a second tissue element, each with a specific level of first contrast agent; and also a third tissue element mimicking an artificial tumor, wherein the third tissue element involves a contrast agent that is different from that of the first and second tissue elements, so that the tissue elements would have different contrasts when imaged via different imaging modalities. 
Accordingly, the second region has at least one different material property in comparison to the first and third regions; and this material property is detectable by a person conducting the medical procedure; and wherein the at least one different material property is selected from a visual property of the texture, a color, etc.
●	Claims 25 and 27-37 are rejected under 35 U.S.C.103 as being unpatentable over Toly 2005/0181342 in view of Betrouni 2014/0306126 and further in view of Frangioni 2006/0056580.
Regarding claim 25, Toly teaches the following claimed limitations: a method of assessing the performance of a human or robot carrying out a medical procedure by using a phantom resembling a human or animal organ or tissue ([0030]; [0077]; FIG 4 and/or FIG 9A/B: e.g. a system for training a user regarding one or more medical procedures; wherein the  system comprises a medical-model that comprises one or more simulated organ or tissue elements), the method comprising the steps of: providing the phantom with a target e.g. the medical-model involves a target region that comprises a tumor); obtaining a diagnostic result by carrying out a diagnostic procedure with a medical imaging device to determine the position and/or extent of the target region ([0043] lines 1-10; [0050]; [0051]: e.g. the student utilizes an imaging tool to determine the position of the tumor, etc. Thus, the position of the tumor being determined indicates the diagnosis result); and obtaining an assessment by assessing, from a comparison of the diagnostic result with the known size and position of the target region, a performance of the person or robot ([0043] lines 20-28; [0053] to [0055]; [0081]; [0086]: e.g. data gathered during the procedure, such as the student’s attempt to locate and/or remove the stomach tumor, is compared with a pre-stored baseline procedure in order to determine the student’s performance, including a performance score); wherein the phantom comprises [at least one property] for a first imaging modality, and with the first imaging modality being used by the human or robot while carrying out the medical procedure; wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0050]; [0066]: e.g. the user is already using an imaging tool to scan the body model in order to determine the position of the given target region—such as  the stomach tumor; and wherein such target optionally includes optically distinguishable markers. Accordingly, the phantom comprises [at least one property] for a first imaging modality, which the human uses while carrying out the medical procedure; and wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region). 
Toly does not explicitly describe the phantom comprises two different embedded contrast agents for respective first and second imaging modalities; wherein the comparison is carried out by preparing the phantom so that material removed or modified by the medical procedure is visualizable using the second imaging modality and the comparison is carried out by an analysis of the material removed or modified with respect to a material that is left behind in the phantom or with reference to an evaluation standard on the basis of the second imaging modality; wherein material removed or modified from the phantom by the medical procedure is visualized by incorporating fluorescent material in the phantom.
However, Betrouni discloses a system that comprises a phantom that simulates organ or tissue parts ([0013]), such as: (a) a first artificial tissue and a second artificial tissue, wherein each of these tissues involves different concentration level of a first contrast agent; (b) a third artificial tissue mimicking an artificial lesion (tumor), wherein the lesion involves a second contrast agent; and wherein each of artificial tissues above provides a respective different contrast when imaged via (i) a first imaging modality (e.g. MRI), and (ii) a second imaging modality (e.g. ultrasound sonography) ([0018], [0019], [0022] to [0029]); and thereby the system allows one to evaluate the effectiveness of a given treatment, such as a tumor treatment ([0120], [0127], [0133] [0159] to [0161]).
It is worth recalling that Toly already involves a simulator that involves different artificial tissues; such as a stomach tissue and a tumor; wherein the user is required to perform an exemplary procedure, such as removing the stomach tumor; and wherein the system evaluates the accuracy of the user’s performance ([0050], [0081]). 
Toly in view of Betrouni; for example, by incorporating mock tissue elements with different contrast agents, such as an artificial tumor with a contrast agent that is different from the contrast agent of its surrounding tissue elements, etc., so that the tissue elements would have different contrasts when imaged via different imaging modalities (e.g. an ultrasound, MRI, etc.); and thereby the accuracy of the user’s performance (e.g. the user’s performance as applied to removing a tumor from a stomach, [0081])  is further evaluated using at least one additional imaging modality (e.g. MRI), so that the performance result that the system generates would be more accurate.
Regarding the practice of incorporating fluorescent material in the phantom to visualize the material removed or modified from the phantom, Frangioni discloses a phantom that simulates a tissue that can be imaged via different imaging modalities ([0010]); and wherein the phantom is imbedded with fluorescent material in order to generate, when conducting a simulated procedure, simulated medical images with accurate geometry and optical properties; such as training a user to easily identify a target tumor, etc. (see [0029]; [0048]; [0051]; [0053]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Toly in view of Betrouni and further in view of Frangioni; for example, by incorporating a florescent material into the part of at least one of the tissue elements, so that the user would be able to easily recognize—based on the optical properties of the fluorescent material on the tissue element—the accuracy of the medical procedure e.g. when performing a biopsy procedure, such as a chorionic villus sampling procedure that requires the user to remove a sample from a tissue ([0331] to [0333]), the user would be able to easily recognize—based on the optical properties of the fluorescent material viewed  during imaging, etc.); and wherein such implementation enhances the benefits that the system provides to the user.  
Toly in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above. Toly further teaches: 
Regarding claim 27, wherein a scoring system for the surgical assessment is establishable on the basis of the comparison using measured physical parameters ([0043] lines 20-28; [0053] to [0055]: e.g. the system already determines a performance score based on one or more measured physical parameters; such the ability to correctly  identify the position of the tumor, the length of time it took the student to advance the tool, etc.);
Regarding claim 28, wherein the physical parameters are selected from the group of members consisting of the time of the procedure, a blood loss, a measurement of volume/weight of material removed, mechanical strength, elasticity, resistance of an electrical connection, pressure, fluidic flow, and/or proper function of a device or implant ([0043] lines 20-28; [0053] to [0055]: e.g. as already indicated per claim 27, the system already determines a performance score based on one or more measured physical parameters, including the length of time it took the student to advance the tool into the stomach. Accordingly, the physical parameters involves at least the time of the procedure); 
Regarding claim 29, wherein the phantom comprises tissue having at least one property that resembles at least one property of the human or animal tissue (FIG 4, label ‘14’: e.g. the medical-training-model involves at least a stomach, which resembles the property of the human/animal tissue), with said tissue comprising at least first and second e.g. the stomach comprises (i) a first region with no tumor, and (ii) a second region with tumor; and wherein the student, while utilizing an imaging tool, is attempting identify the location of the tumor, or remove the tumor, etc. Thus, the second region has a characteristic that is different from a characteristic of the first region; and the particular characteristic is configured to be visualized or imaged, the  second region comprises a target region); 
Regarding claim 30, wherein the assessment is made by assessing the at least one characteristic of the second region ([0043] lines 20-28; [0053] to [0055], [0081]: e.g. the system already determines a performance score based on whether the student has correctly  identified the position of the tumor and/or removed the tumor; and therefore, the assessment is made by assessing the at least one characteristic of the second region); 
Regarding claim 31, Toly further describes an implementation where the phantom involves a first region and a second region (FIG 9A, labels ‘66’ and ‘72’: the tissue structure comprises (i) a region with no diseased feature [first region], and (ii) a second region that involves a diseased feature, label ’72’), including a third region simulating a transient region in between the first and second regions (FIG 9B: see the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’. Accordingly, the above area corresponds to the third region); and wherein the assessment is carried out by analyzing the size and/or position and/or intensity of the third region; or wherein the assessment is carried out by analyzing an amount of tissue removed from and/or left in the phantom; and/or by measuring how much volume and/or weight of the second and e.g. the system evaluates the student’s performance based on whether the student has correctly identified the diseased feature, and/or based on whether student has correctly dissected/removed the diseased feature [FIG 9B], etc.); 
Regarding claim 32, wherein the second region has at least one different material property in comparison to the first and third regions, with the at least one different material property of the second region being detectable by a person or robot conducting the medical procedure, with this at least one different material property being selected from the group of members consisting of a visual property of the texture, a color, an elasticity, a heat conductivity, a roughness, a haptic property, a density, a fluidic content, and combinations thereof ([0081]: e.g. the area where the diseased feature is positioned already corresponds to the second region; and wherein this region already involves a distinguishable property, such as color, etc., and wherein the student identifies the diseased feature based on such property).
Regarding claim 33, Toly teaches the following claimed limitations: an assessment tool for assessing the performance of a human or a robot carrying out a simulated medical procedure on a phantom, the assessment tool having the phantom ([0030], [0077]; FIG 4 and/or FIG 9A/B: e.g. a system for training or assessing a user regarding one or more medical procedures; wherein the  system comprises a medical-model that comprises one or more simulated organ or tissue elements), with the phantom comprising artificial tissue having at least one property that resembles at least one property of the human or animal tissue (FIG 4 label ‘14’; FIG 9A label ‘66’: e.g. the medical-model comprises one or more artificial tissues, such as an artificial stomach having a property that resembles at least one property of the human or animal tissue, etc.), with said e.g. the artificial tissue comprises a first region without a tumor, and also a second region with tumor. Accordingly, the second region has a characteristic that is different from a characteristic of the first region), the tool including a visualization aid permitting the simulated medical procedure to be visualized to carry out the assessment, with said second region comprising a target region ([0043] lines 20-28; [0050] to [0055]; [0081]; [0086]: e.g. the student utilizes a an imaging tool to determine the position of the tumor; and wherein the system assess, based on data gathered regarding the student’s attempt to locate the stomach tumor, the student’s performance; such as whether the student has correctly identified and/or removed the tumor, etc. Thus, it already includes a visualization aid permitting the simulated medical procedure to be visualized to carry out the assessment, with said second region comprising a target region); wherein the visualization aid utilizes at least a first imaging modality, and with the first imaging modality being used by the human or robot to view [at least one property of] the phantom while carrying out the simulated medical procedure on the target region; wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region ([0050]; [0066]: e.g. the user is already using an imaging tool, such as an ultrasound probe, to scan the body model in order to determine the position of the given target region—such as  the stomach tumor; and wherein such target region optionally includes optically distinguishable markers. Accordingly, the visualization aid utilizes at least a first imaging modality, and with the first imaging modality being used by the human or robot to view [at least one property of] the phantom while carrying out the simulated medical procedure on the target region; wherein the target region further comprises an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region).
Toly does not explicitly describe: a first contrast agent embedded in the phantom; the target region is visualizable using a second imaging modality to view a second contrast agent embedded in the phantom; and the assessment is carried out by an analysis of the target region or with reference to a reference standard on the basis of the second imaging modality; and wherein material removed or modified from the phantom by the medical procedure is visualized by incorporating fluorescent material in the phantom.
However, Betrouni discloses a system that comprises a phantom that simulates organ or tissue parts ([0013]), such as: (a) a first artificial tissue and a second artificial tissue, wherein each of these tissues involves different concentration level of a first contrast agent; (b) a third artificial tissue mimicking an artificial lesion (tumor), wherein the lesion involves a second contrast agent; and wherein each of artificial tissues above provides a respective different contrast when imaged via (i) a first imaging modality (e.g. MRI), and (ii) a second imaging modality (e.g. ultrasound sonography) ([0018], [0019], [0022] to [0029]); and thereby the system allows one to evaluate the effectiveness of a given treatment, such as a tumor treatment ([0120], [0127], [0133] [0159] to [0161]).
It is worth recalling that Toly already involves a simulator that involves different artificial tissues; such as a stomach tissue and a tumor; wherein the user is required to perform an exemplary procedure, such as removing the stomach tumor; and wherein the system evaluates the accuracy of the user’s performance ([0050], [0081]). 
Toly in view of Betrouni; for example, by incorporating mock tissue elements with different contrast agents, such as an artificial tumor with a contrast agent that is different from the contrast agent of its surrounding tissue elements, etc., so that the tissue elements would have different contrasts when imaged via different imaging modalities (e.g. an ultrasound, MRI, etc.); and thereby the accuracy of the user’s performance (e.g. the user’s performance as applied to removing a tumor from a stomach, [0081])  is further evaluated using at least one additional imaging modality (e.g. MRI), so that the performance result that the system generates would be more accurate.
Regarding the practice of incorporating fluorescent material in the phantom to visualize the material removed or modified from the phantom, Frangioni discloses a phantom that simulates a tissue that can be imaged via different imaging modalities ([0010]); and wherein the phantom is imbedded with fluorescent material in order to generate, when conducting a simulated procedure, simulated medical images with accurate geometry and optical properties; such as training a user to easily identify a target tumor, etc. (see [0029]; [0048]; [0051]; [0053]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Toly in view of Betrouni and further in view of Frangioni; for example, by incorporating a florescent material into the part of at least one of the tissue elements, so that the user would be able to easily recognize—based on the optical properties of the fluorescent material on the tissue element—the accuracy of the medical procedure e.g. when performing a biopsy procedure, such as a chorionic villus sampling procedure that requires the user to remove a sample from a tissue ([0331] to [0333]), the user would be able to easily recognize—based on the optical properties of the fluorescent material viewed  during imaging, etc.); and wherein such implementation enhances the benefits that the system provides to the user.  
Toly in view of Betrouni and further in view of Frangioni teaches the claimed limitations as discussed above. Toly further teaches: 
Regarding claim 34, wherein the assessment tool further comprises a recording device for recording the visualization of the simulated medical procedure or a parameter related thereto ([0043] lines 10-28; [0050]; 0051]; [0081]: e.g. the student utilizes an endoscopic instrument to perform the procedure, wherein data regarding the procedure is also displayed via a display); 
Regarding claim 35, wherein the assessment tool is configured to assess the performance of a human or a robot by analyzing changes of the phantom before and after a medical procedure has been carried out ([0077] lines 1-20; [0081]: e.g. the student performs a procedure that requires him/her to dissect and/or remove a diseased feature from a tissue structure; and wherein the system evaluates the student’s performance based on whether the student has correctly dissected and/or removed the diseased feature); 
Regarding claim 36, the assessment tool further comprising a transient region surrounding the target region (see FIG 9A, labels ‘66’ and ‘72’ and FIG 9B: the tissue structure comprises: a region with no diseased feature [first region] labeled ‘68’; a second region that involves a diseased feature, label ’72’; and a transient region that is the area located between labels ’68’ and ‘70’, which is a portion left after removing label ‘72’). 
claim 37, Toly in view of Betrouni teaches the claimed limitations as discussed above per claim 33. 
Regarding the limitations, “wherein the human or animal phantom is selected from the group of members consisting of: a kidney phantom, a heart phantom . . . a heart phantom, an eye phantom” and/or “wherein the phantom resembles a human or animal organ or tissue . . .the first region having tissue like properties”, Toly describes an additional implementation regarding a model that involves one or more additional organs, such as a medical-model involving kidneys (see [0093]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implementation discussed per FIG 4 and/or FIG 9; for example, by incorporating one or more additional organ or tissue elements (e.g. kidneys, etc.), in order to provide the student with a further training exercise specific to one or more additional organs (e.g. a medical procedure specific to the kidney, etc.), so that the student would have a better chance to expand his/her medical skills. 
Response to Arguments.
8. 	Applicant’s arguments have been fully considered (the arguments filed on 11/11/2021, which involves the response filed on 10/12/2021). It is worth to note that a new ground of rejection is presented in this current office-action due to the amendment made to the current claims. 
Nevertheless, the Office addresses Applicant’s arguments directed to two of the primary references. Applicant argues, “Tepper and Betrouni, whether considered separately or in combination with one another, fail to teach or suggest a target region comprising an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region”
However, the combined teaching of Tepper and Betrouni does teach “a target region comprising an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region”. For instance, Tepper teaches a scenario where a simulated anatomical part, such as blood flowing through a blood vessel or an umbilical cord blood vessel bleeding, is appearing on a Doppler and/or ultrasound ([0321]; [0322]). This indicates that the target region already has an optical pattern; and wherein this optical pattern indicates the target’s position, size and illumination intensity. Applicant has not challenged the above teaching; and therefore, Applicant’s arguments are not persuasive.   
Similarly, regarding claims 25 and 33, Applicant asserts that “Betrouni fails to teach or suggest a target region comprising an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region”.
However, the combined teaching of Toly and Betrouni also teach, “a target region comprising an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination intensity of the target region”. For instance, Toly already describes that the target region, such as a region simulating a stomach tumor (e.g. FIG 4, labels ‘20’) can be implemented using “optically distinguishable markers” (FIG 4, label ‘44c’; also see [0066]). Accordingly, this teaching already confirms that the target region comprising an optical pattern, with the optical pattern including information regarding at least one of the position, size and illumination 
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims.   
















Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715